[Cite as Altizer v. Arbors at Gallipolis, 2022-Ohio-4191.]


Released 11/16/22
                       IN THE COURT OF APPEALS OF OHIO
                          FOURTH APPELLATE DISTRICT
                                GALLIA COUNTY

NANCY ALTIZER,                   :
REPRESENTATIVE OF THE            :
ESTATE OF JAMES H. SMITH,        :
DECEASED,                        :
                                 :
     Plaintiff-Appellant,        :   Case No. 21CA11
                                 :
     v.                          :
                                 :   DECISION AND JUDGMENT
ARBORS AT GALLIPOLIS, ET AL.,:       ENTRY
                                 :
     Defendants-Appellees.       :
_____________________________________________________________
                           APPEARANCES:

William B. Eadie and Mark A. Tassone, Eadie Hill Trial Lawyers,
Cleveland, Ohio, for Appellant.

Paul W. McCartney, Bonezzi Switzer Polito & Hupp Co., LPA, Cincinnati,
Ohio, for Appellees.
_____________________________________________________________

Smith, P.J.

        {¶1} Nancy Altizer, “Appellant,” appeals the October 4, 2021

Judgment Entry of the Gallia County Court of Common Pleas in which the

trial court granted summary judgment in favor of Arbors at Gallipolis, aka

Gallipolis OPCO LLC, Noble Healthcare Management LLC, Ark OPCO

Group LLC, Gallipolis RE LLC, and Prestige Healthcare I LLC,

collectively, “Appellees,” on the basis that Appellant failed to commence
Gallia App. No. 21CA11                                                            2


her medical malpractice action within the applicable statute of limitations

period. Based upon our review of the record, however, we find we are not

presented with a final appealable order. Consequently, we do not have

jurisdiction to consider the appeal and it is hereby dismissed.

               FACTUAL AND PROCEDURAL BACKGROUND

      {¶2} Arbors of Gallipolis is a nursing home. On November 6, 2019,

Appellant resided at Arbors of Gallipolis. On that date, Appellant allegedly

suffered a fall. Appellant was transported to a local hospital and eventually

to Grant Medical Center in Columbus where she was treated for a neck

fracture.

      {¶3} On May 16, 2020, pursuant to Civ. R. 2305.113(B), Appellant

sent via certified mail, a 180-day letter providing notice of a potential claim

against Appellees. On November 6, 2020, Appellant sent, via certified mail,

another 180-day notice of potential claim letter to Appellees. On April 12,

2021, Appellant filed a complaint with jury demand and affidavit of merit

attached.

      {¶4} In the complaint at Paragraph 9, Appellant alleged that the

defendants are for-profit corporations owned and controlled by Craig

Flashner and others as part of the Prestige Healthcare/Noble

Healthcare/Northpoint organization’s “Arbors” chain of nursing homes.
Gallia App. No. 21CA11                                                        3


Appellant alleged medical negligence and recklessness, violation of nursing

home resident rights, and civil conspiracy. Appellant sought compensation

for harms and losses sustained as a result of the alleged negligence,

recklessness, conscious disregard, and reckless disregard of the Appellees.

Appellant also requested punitive damages, attorney fees, and costs of the

action.

      {¶5} In the complaint, Appellant alleged that notice pursuant to R.C.

2304.113(B) extending the time frame for filing the lawsuit had been

provided to Appellees. On May 6, 2021, Appellees herein, filed an answer

to the complaint. Appellees denied many of the allegations in the complaint,

including the allegation in Paragraph 9 regarding the Appellees’ ownership

and control of the Arbors nursing home chain. Appellees also asserted that

Appellant’s claims were barred by the applicable statute of limitations.

      {¶6} On June 29, 2021, Appellees filed a motion for summary

judgment asserting that Appellant failed to timely commence her action

within the applicable limitations period. Appellant filed a brief in opposition

to the Appellees’ motion. Appellees also filed a reply brief. On October 4,

2021, the trial court filed its Judgment Entry finding that based on

Appellees’ statute of limitations argument, Appellees were entitled to

summary judgment as a matter of law. This timely appeal followed.
Gallia App. No. 21CA11                                                           4




                         ASSIGNMENT OF ERROR

      I.     THE TRIAL COURT ERRED IN GRANTING
             DEFENDANT-APPELLEE’S MOTION FOR
             SUMMARY JUDGMENT FINDING THAT
             STATUTORY NOTICES OF CLAIM ARE NOT
             TIMELY SERVED WHEN SERVED IN
             ACCORDANCE WITH THE GENERAL
             ASSEMBLY’S METHOD OF DELIVERY.

                          LAW AND ANALYSIS

      {¶7} Pursuant to Ohio Constitution, Article IV, Section 3(B)(2), a

reviewing court is conferred jurisdiction to review final appealable orders

from lower courts of their districts. Aziz v. Capital Senior Living, Inc., 8th

Dist. Cuyahoga No.109184, 2021-Ohio-2515, at ¶ 13. Final appealable

orders are those that “ ‘dispos[e] of the whole case or some separate and

distinct branch thereof.’ ” Rae-Ann Suburban, Inc. v. Wolfe, 8th Dist.

Cuyahoga No. 107536, 2019-Ohio-1451, ¶ 19, quoting Lantsberry v. Tilley

Lamp Co., 27 Ohio St.2d 303, 306, 272 N.E.2d 127 (1971). See also Chilli

Associates Limited Partnership v. Denti Restaurants Inc., 4th Dist. Ross No.

21CA3743, 2022-Ohio-848, at ¶ 10. A trial court order is final and

appealable only if it meets the requirements of R.C. 2505.02 and, if

applicable, Civ.R. 54(B). Oakley v. Ohio State Univ. Wexner Med. Ctr.,10th
Gallia App. No. 21CA11                                                          5


Dist. Franklin No. 18AP-843, 2019-Ohio-3557, at ¶ 10. See also Chilli,

supra, at ¶ 10. R.C. 2505.02(B) defines a final order:

      An order is a final order that may be reviewed, affirmed,
      modified, or reversed, with or without retrial, when it is one of
      the following:

      (1) An order that affects a substantial right in an action that
      in effect determines the action and prevents a judgment;
      (2) An order that affects a substantial right made in a
      special proceeding or upon a summary application in an
      action after judgment;
      (3) An order that vacates or sets aside a judgment or grants
      a new trial;
      (4) An order that grants or denies a provisional remedy and
      to which both of the following apply:
             (a) The order in effect determines the action with
             respect to the provisional remedy and prevents a
             judgment in the action in favor of the appealing
             party with respect to the provisional remedy.
             (b) The appealing party would not be afforded a
             meaningful or effective remedy by an appeal
             following final judgment as to all proceedings,
             issues, claims, and parties in the action.

      {¶8} Civ.R. 54(B) requires that “[w]hen more than one claim for

relief is presented in an action * * * or when multiple parties are involved,

the court may enter final judgment as to one or more but fewer than all of

the claims or parties only upon an express determination that there is no just

reason for delay.” See also Chilli Associates Limited Partnership, supra, at

¶ 14. When the trial court's order adjudicates less than all of the claims or

rights of all the parties, and it does not meet the requirements of R.C.
Gallia App. No. 21CA11                                                        6


2505.02 and Civ.R. 54(B), it is not a final appealable order. See Noble v.

Colwell, 44 Ohio St.3d 92, 540 N.E.2d 1381 (1989), syllabus. “ ‘If an order

is not final and appealable, then an appellate court has no jurisdiction to

review the matter and the appeal must be dismissed.’ ” Scheel v. Rock Ohio

Caesars Cleveland, L.L.C., 8th Dist. Cuyahoga No. 105037, 2017-Ohio-

7174, ¶ 7, quoting Assn. of Cleveland Firefighters, # 93 v. Campbell, 8th

Dist. Cuyahoga No. 84148, 2005-Ohio-1841, ¶ 6.

      {¶9} In this case, Appellant filed her complaint naming eight

defendants, in this order:

      1) Arbors at Gallipolis aka Gallipolis OPCO LLC,
         (Hilliard, Ohio);
      2) Noble Healthcare Management LLC, (Hilliard, Ohio);
      3) Ark OPCO Group LLC, (Dover, Delaware);
      4) Gallipolis RE LLC (Columbus, Ohio);
      5) Prestige Healthcare I LLC (Dover, Delaware);
      6) Northpoint Senior Services LLC dba
         Prestige Healthcare (Lexington, Kentucky);
      7) Prestige Healthcare Management aka
         Northpoint Senior Services LLC (Lexington,
         Kentucky); and,
      8) Prestige Administrative Services LLC dba
         Prestige Healthcare (Dover, Delaware).

      {¶10} The record of proceedings indicates that of these eight

defendants, seven were served and one was not. The first five defendants,

the collective Appellees, filed a joint answer to the complaint. These

Appellees also filed a joint motion for summary judgment.
Gallia App. No. 21CA11                                                                               7


        {¶11} The remaining three defendants are Northpoint Senior Services

LLC dba Prestige Healthcare, Prestige Healthcare Management aka

Northpoint Senior Services LLC, and Prestige Administrative Services, LLC

dba Prestige Healthcare. The record indicates Northpoint Senior Services

LLC dba Prestige Healthcare was served, although the signature could not

be read, at the Lexington, Kentucky address. Prestige Healthcare

Management aka Northpoint Senior Services LLC, also located at the same

address in Lexington, Kentucky, was not properly served. Prestige

Administrative Services LLC dba Prestige Healthcare was served in Dover,

Delaware and signed for by someone named Kayla.1

        {¶12} While Appellant alleged that all defendants are for-profit

corporations operating under the umbrella of Prestige/ Noble/ Northpoint,

Appellees denied this allegation in the answer. While the truthfulness of

Appellant’s allegation seems likely, there is no evidence in the record to

confirm this. The latter three corporate defendants did not join in the answer

to the complaint and did not join in the motion for summary judgment.

Consequently, the claims against these three defendants do not appear to

have been resolved.2


1
  Someone named Kayla also signed for service to Ark OPCO Group LLC and Prestige Healthcare I LLC at
the same Delaware address.
2
  The record further indicates that Prestige Healthcare Management aka Northpoint Senior Services LLC
was not properly served. Civ.R. 4(E) provides that “[i]f a service of the summons and complaint is not
Gallia App. No. 21CA11                                                                                   8


        {¶13} In Qualchoice Health Plan, Inc. v. Progressive Quality

Care, Inc., 8th Dist. Cuyahoga No. 95046, 2011-Ohio-483, the record

demonstrated that QualChoice filed a four-count complaint against

Progressive and ten other companies affiliated with Progressive.

QualChoice sought to recover unpaid premiums and administrative expenses

relating to two group health insurance policies under which it provided

health insurance to Progressive's and the other defendants' employees.

QualChoice later filed an amended complaint which included these

defendants: Progressive Quality Care, Inc.; Progressive Parma Care Center,

LLC; Progressive Rolling Hills, LLC; Progressive Park, LLC; Progressive

Fountainview, LLC; Progressive Pines, LLC; CBG Therapy and Consulting,

LLC; Amherst Alliance, LLC; Progressive Morning Care, LLC; and

Progressive Green Meadows, LLC.

        {¶14} The parties eventually agreed to a bench trial before a retired

judge. The judge subsequently conducted a four-day trial wherein

Progressive's chief executive officer testified that the defendant corporations




made upon a defendant within six months after the filing of the complaint,” and the plaintiff cannot show
good cause why service was not made within the six-month period, “the action shall be dismissed as to that
defendant without prejudice upon the court's own initiative with notice to such party or upon motion.”
Appellant filed her complaint on April 12, 2021 and the trial court rendered the appealed-from decision on
October 12, 2021, six months. Arguably, this defendant should have been dismissed from the action
leaving Appellant’s claims pending against only two defendants.
Gallia App. No. 21CA11                                                           9


were separate corporations operating independently and utilizing the

common management services of appellant Progressive.

      {¶15} On February 18, 2010, a verdict and opinion were issued

ordering that appellant Progressive was liable to QualChoice. The opinion

made no mention of the nine other defendants named on the amended

complaint and stated that findings of fact and conclusions of law would

follow. Progressive filed a timely notice of appeal but the appeal was

subsequently dismissed “per Civ.R. 54(B).”

      {¶16} On March 30, 2010, the trial judge issued findings of fact and

conclusions of law. The judge concluded that under the terms of the

contract, Progressive was liable to QualChoice. However, as with the

verdict, the findings of fact and conclusions of law made no findings or

conclusions regarding QualChoice's claims against the nine other defendants

named in the amended complaint. In resolving the second appeal, the 8th

District court again concluded that although the trial court heard the “entire

matter” and rendered judgment against Progressive, the trial court's

judgment did not dispose of QualChoice's claims against the remaining nine

defendants named in the amended complaint. The 8th District found no

jurisdiction to consider the appeal and dismissed it a second time.
Gallia App. No. 21CA11                                                                                      10


         {¶17} More recently, in Aziz v. Capital Senior Living, Inc., supra,

Aziz filed a complaint against her employer, Capital Senior Living (CSL),

and another employee-supervisor, Sarratt Smith, for claims of retaliation,

wrongful termination, and discrimination. Eventually CSL filed a motion to

dismiss. Sarratt-Smith did not join the motion to dismiss or otherwise file a

responsive pleading. The trial court granted CSL’s motion to dismiss.

         {¶18} Aziz appealed. In resolving the appeal, the 8th District Court

observed:

         In the present case, the trial court's judgment was limited to
         granting the motion to dismiss filed by CSL. It is undisputed,
         however, that the underlying action involves multiple claims and
         multiple parties. It is equally uncontroverted that Sarratt-Smith
         did not join in the motion to dismiss or otherwise appear in this
         case. Thus, it is apparent that the trial court's order granting the
         motion to dismiss did not determine the action nor prevent a
         judgment because not all of the defendants joined in the motions
         to dismiss. See Mitri v. Premier Mtge. Funding of Ohio, Inc., 8th
         Dist. Cuyahoga No. 89941, 2008-Ohio-1821, ¶ 4, citing Mayor
         v. Ford Motor Co., 8th Dist. Cuyahoga No. 81835, 2003-Ohio-
         2869, ¶ 3-7.3 * * * Because the trial court's order granting CSL's
         motion to dismiss was not a final, appealable order, we lack
         jurisdiction to review Aziz's assigned errors.

Aziz, supra, at ¶ 15.

         {¶19} The 8th District Court continued:

         In reaching this conclusion, we recognize that “the Rules of Civil
         Procedure neither expressly permit nor forbid courts to sua

3
 The appellate court also noted that the trial court's entry did not contain language, pursuant to Civ.R.
54(B), that “there is no reason for delay” of the appeal.
Gallia App. No. 21CA11                                                        11


      sponte dismiss complaints.” See State ex rel. Edwards v. Toledo
      City School Dist. Bd. of Edn., 72 Ohio St.3d 106, 108, 647
      N.E.2d 799 (1995). Generally, a court may dismiss a complaint
      on its own motion pursuant to Civ.R. 12(B)(6), failure to state a
      claim upon which relief may be granted, only after the parties are
      given notice of the court's intention to dismiss and an opportunity
      to respond. Id. However, some courts have recognized an
      exception to the general rule, allowing sua sponte dismissal
      without notice where the complaint is frivolous or the claimant
      obviously cannot possibly prevail on the facts alleged in the
      complaint. X-S Merchandise, Inc. v. Wynne Pro, L.L.C., 8th Dist.
      Cuyahoga No. 97641, 2012-Ohio-2315, ¶ 17, fn. 2, citing Dunn
      v. Marthers, 9th Dist. Lorain No. 05CA008838, 2006-Ohio-
      4923. In this case, however, there is no language in the trial
      court's journal entry to suggest the court intended to sua sponte
      dismiss the claims pursued against Sarratt-Smith. The court's
      analysis was limited to the arguments posed in CSL's
      individually filed motion to dismiss. Certainly, the trial court's
      resolution of the claims pursued against CSL are relevant to the
      allegations levied against Sarratt-Smith. However, resolution of
      whether the trial court has issued a final, appealable order does
      not warrant consideration of the merits of unresolved claims
      against parties who neither filed an answer nor joined the motion
      to dismiss. This court may not read language into the entry that
      is not there merely to avoid the procedural requirements and
      implications of the Ohio Revised Code and the Rules of Civil
      Procedure. Based on the foregoing, we find the order from which
      Aziz seeks to appeal is not a final, appealable order. Therefore,
      we must dismiss this appeal for lack of jurisdiction.

Id. at ¶¶ 15-17.

      {¶20} Both Qualchoice and Aziz provide guidance herein. In

Qualchoice, there was at least some evidence that the other companies

utilized the common management services of Progressive. Here there is no

evidence regarding the status and operation of the eight corporate entities
Gallia App. No. 21CA11                                                          12


named in Appellant’s complaint. And as noted in Aziz, certainly the trial

court’s resolution of the claims against the collective Appellees herein are

relevant to the allegations set forth against the remaining three defendants.

However, as the Aziz court stated, “resolution of whether the trial court has

issued a final, appealable order does not warrant consideration of the merits

of unresolved claims against parties who neither filed an answer” or in this

case, joined the motion for summary judgment.

      {¶21} Based on the foregoing, we find the October 4, 2021 judgment

entry is not a final order under R.C. 2505.02(B). Furthermore, the trial

court's use of Civ.R. 54(B) language cannot transform it into a final

appealable order. While the final page of the October 4, 2021 judgment

entry contains the language that, “ ‘[t]his is a final appealable judgment and

there is not just reason for delay,’ [t]he mere incantation of Civ.R. 54(B)

language does not convert an otherwise non-final order [under R.C.

2505.02(B)] into a final, appealable order.” Milton Banking Company v.

Adkins, 4th Dist. Jackson No.19CA07, 2020-Ohio-1481, at¶ 14, (internal

citations omitted.) Consequently, we lack jurisdiction to consider the merits

of Appellant’s sole assignment of error. The appeal is hereby dismissed.

                                       APPEAL DISMISSED.
Gallia App. No. 21CA11                                                         13




                           JUDGMENT ENTRY

      It is ordered that the APPEAL BE DISMISSED and costs be assessed
to Appellant.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Gallia County Common Pleas Court to carry this judgment into
execution.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Hess, J. and Wilkin, J. concur in Judgment and Opinion.

                                 For the Court,


                                 ______________________________
                                 Jason P. Smith
                                 Presiding Judge


                          NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.